Citation Nr: 0531971	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-10 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected post-operative residuals of 
a left knee injury with arthritis.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected instability of the left 
knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1970 to July 1974.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
RO that granted service connection for the left knee 
disability.  

It was previously before the Board in November 2003, but was 
remanded for additional development.  

The veteran had testified at a hearing before the undersigned 
Veterans Law Judge in May 2003.  

The record indicates that the veteran has expressed the 
belief that his left knee disability prevented him from being 
employed.  The RO had not considered a claim for a total 
compensation rating based on individual unemployability.  As 
this issue has not been developed for appeal, and as it is 
not inextricably intertwined with the issues that are on 
appeal, it is referred to the RO for proper action.  


FINDINGS OF FACT

1.  The veteran currently is shown to retain full or near 
full passive extension and passive flexion in his left knee.  

2.  The veteran currently is shown to have a range of motion 
of the left knee that has not been decreased by pain, 
weakness, incoordination or fatigability attributable to his 
service connected disability.  

3.  The service-connected left knee disability is shown to be 
productive of a separately ratable level of disablement that 
more nearly approximates that of severe instability during 
the course of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected post-
operative residuals of a left knee injury with arthritis 
based on functional loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a including Diagnostic Codes 5260, 
5261 (2005).  

2.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected left knee disability 
based on instability have been met; the criteria for an 
evaluation in excess of 30 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a including Diagnostic Code 5257 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations currently assigned 
to his left knee disabilities are inadequate to reflect their 
current level of severity.  He argues that he has constant 
pain and instability of his knee, as well as neurological 
symptoms.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO did not provide VCAA notice prior to the 
initial June 2002 decision on appeal.  However, VCAA letters 
were provided to the veteran in April 2004 and October 2004.  

The October 2004 notice included the type of evidence needed 
to substantiate the claims for increased evaluations, namely, 
evidence that his disabilities had become worse.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
third page of the letter specifically notified the veteran 
that he should provide any evidence in his possession that 
pertained to the claims.  

As the notices came after the initial adjudication of the 
claims, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However, the action of the RO described above cured the error 
because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim.  He 
had the opportunity to submit additional argument and 
evidence, which he did, and to address the claim at a 
hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Additional development was accomplished following 
notification of the veteran, and his claims were reconsidered 
in an April 2005 supplemental statement of the case.  For 
this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  

As for content of the VCAA notices, the documents together 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The November 2003 remand requested 
that certain medical records be obtained, and these have been 
obtained and associated with the claims folder.  

The veteran was afforded VA examinations of his disabilities, 
and relevant opinions were provided.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the 
provisions of the VCAA have been met.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

A careful review of the record shows that service connection 
for the residuals of a left knee injury with arthritis and 
for the residuals of a left knee injury with lateral 
instability was established in a January 2002 rating 
decision.  

A 10 percent evaluation was assigned for the left knee injury 
with arthritis, and a 20 percent evaluation was assigned for 
the left knee injury with instability, each effective on 
April 29, 1996.  

The veteran's left knee injury with arthritis is evaluated 
under the rating codes for traumatic arthritis and limitation 
of flexion of the leg.  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

The veteran's left knee injury with lateral instability is 
evaluated under the rating code for other impairment of the 
knee.  Impairment of the knee resulting in severe recurrent 
subluxation or lateral instability is evaluated as 30 percent 
disabling.  Moderate impairment of the knee due to recurrent 
subluxation or lateral instability is evaluated as 20 percent 
disabling.  Slight impairment merits a 10 percent evaluation.  
38 C.F.R. § 4.71a, Code 5257.  

There are other factors that must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The record indicates that the veteran was afforded a VA 
examination of his knee in March 2001.  The examiner reviewed 
the veteran's medical records in detail before the 
examination.  The veteran used a brace and a cane, but 
reported that his knee would still go out on him frequently.  
His pain was worse in cold and wet weather.  

On examination, the veteran walked with a limp favoring his 
left leg, leaning heavily on his cane for stability, and with 
his foot in a 30 degrees valgus position.  There was 
generalized hypertrophy with tenderness and swelling around 
the patella.  

The anterior drawer sign was positive, but other testing was 
negative.  Mild crepitus was present on flexion.  There was 
no loss of motion, but pain occurred at 130 degrees flexion 
and 0 degrees of extension.  There was lateral instability of 
the joint, and the veteran was unable to adequately control 
his voluntary extension and flexion.  

As for flare-ups, the veteran stated that his knee was 
currently as bad as it would get.  The prior medical records 
were noted to show an absent anterior cruciate ligament and 
hypertrophic synovitis.  The diagnoses included those of 
status postoperative degenerative joint disease of the left 
knee with instability.  

In a September 2001 addendum to the March 2001 examination, 
the examiner noted that he had been requested to comment on 
the degree of instability.  The examiner stated that there 
was no objective way of measuring the degree of instability 
of the knee joint.  However, there was marked laxity of the 
joint with lateral instability, and the veteran was unable to 
control his voluntary extension and flexion.  

When the history of frequent giving way of the joint was 
considered, this led to the diagnosis of lateral instability 
of a moderate degree, although the examiner stated that there 
was some degree of speculation involved in this 
classification.  

The veteran underwent a VA orthopedic consultation in May 
2002.  The history of his complaints was reviewed, including 
a football injury during service, a 1983 ulnar nerve 
transfer, and a December 2000 arthroscopic surgery.  

Currently, the veteran complained of having a constant 
burning sensation that went from his left anterior knee up 
his left thigh.  His entire left leg would frequently lock 
for as long as 45 minutes.  This could occur with any 
twisting or walking.  

On examination, the veteran was wearing a sleeve with covered 
braces.  There was no effusion or heat, but the area was 
significantly tender to palpation.  His gait with the brace 
was "okay."  

The veteran had a full range of motion passively, but 
complained of pain.  When sitting, the veteran was unable to 
fully extend his left knee against gravity, lacking 30 
degrees of extension.  This was apparently due to weakness 
and not pain.  There was no atrophy, and no crepitus.  The 
ligaments showed some laxity.  There was no pain on stress.  

An X-ray study conducted March 2002 showed minimum 
degenerative joint disease, and a May 1999 magnetic resonance 
imaging study showed the menisci and cruciate ligaments were 
intact, although the ACL was not clearly identified.  

The impression was that of left knee pain, etiology 
uncertain.  The status of the ACL was uncertain, but there 
was no gross instability found on arthroscopy or examination.  

The July 2002 records indicate that the veteran had knee pain 
and neuropathy, and that his leg was locking.  

At the May 2003 hearing, the veteran testified that wore a 
brace on his left knee, and used a cane and a scooter.  He 
experienced constant pain, which he rated somewhere between 5 
and 7 on a scale of 10.  The veteran said that he was unable 
to completely straighten his leg.  

The veteran was afforded a VA neurology consultation in 
August 2003.  The history of the veteran's disability was 
recounted.  Currently, the veteran said that he could walk 
100 feet before tiring.  Heaving lifting would cause his left 
leg to give way.  

The veteran used a cane and a scooter.  Neuropathy had been 
found on a nerve conduction test, but it was not found on an 
electromyography.  The veteran described having pain that 
went from his left knee to his hip and pelvis that increased 
with weather changes, walking too far, or lifting.  He also 
described locking.  

On examination, the veteran had full passive range of motion 
of his left knee.  There was diffuse weakness, and he could 
barely raise his arms over his head.  Touch was decreased in 
the feet, worse on the left, and in the ulnar distribution 
bilaterally.  

The veteran dragged his left leg when walking.  He could 
stand and walk independently for short distances, but needed 
his scooter for anything further than his room.  The 
impression was that of peripheral neuropathy versus myopathy 
versus both, and pain in multiple sites.  

Another nerve conduction test was conducted in January 2004.  
The findings included prolonged motor distal latencies and 
slowed motor conduction velocities in all four limbs.  The 
impression was that of abnormal study consistent with 
moderate, asymmetric peripheral sensorimotor neuropathy.  

The veteran underwent a VA examination in November 2004.  
After a review of veteran's claims folder and medical 
history, the knee was noted to be warm, numb and painful with 
radiation into the lower spine.  

The veteran described it as being unstable and said it locked 
and caused frequent falls.  The pain was continuous, but 
without flare-ups.  He described the pain as at worse a 7 on 
a scale of 10.  

The veteran wore a left knee brace at all times.  He 
continued to use a cane and his scooter.  He said he had not 
worked since 1999 due to the instability, weakness, pain and 
fatigue from his knee.  The veteran could not stand for long 
periods of time to prepare meals or do housework, but could 
perform the activities of daily living.  The findings of the 
January 2004 nerve conduction study were described.  

On examination, the range of motion was 0 degrees of active 
flexion, with 130 degrees of passive flexion, and zero 
degrees of active extension with 15 degrees of passive 
extension.  Pain began at 0 degrees on all movements.  The 
examiner was unable to complete the repetition examination 
due to pain.  

There was no edema, effusion, or abnormal movement.  
Excessive guarding and weakness were present during passive 
range of motion testing.  The veteran was able to dismount 
the examination table with deliberate motions, and lost 
balance walking to the chair without the aid of an assistive 
device.  

There was no gross atrophy of either quadriceps, but muscle 
strength was 1/5 bilaterally.  There was no ankylosis.  The 
knee was stable but stiff laterally and anteriorly, and 
became weaker with continued manipulation.  Varus/valgus 
testing was negative but caused pain.  

The anterior and posterior drawer test was negative, as was 
McMurray's sign.  An X-ray study found no significant 
degenerative joint disease, and the impression was that of an 
essentially normal knee.  

The November 2004 examiner diagnosed mild osteoarthritis of 
the medial compartments of the knee, worse on the left, and 
mild asymmetrical peripheral neuropathy.  She opined that it 
was at least as likely at not that there was a service-
connected disability associated with weakness of the left 
knee.  

However, it was not at least as likely at not that the 
neuropathy of the left lower extremity was related to his 
service connected left knee disability or that it had 
increased the neuropathy.  

In consideration of the knee pain and muscle weakness, the 
veteran might be unable to perform employment that required 
standing, walking, squatting, or lifting, but consideration 
could still be given to sedentary positions.  The examiner 
noted that there was inconsistency in the veteran's clinical 
presentation and the objective evidence.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted for the service-connected post-operative 
residuals of a left knee disability with arthritis based on 
functional limitation.  

Normal flexion of the knee is considered to be 140 degrees, 
and normal extension is zero degrees.  38 C.F.R. § 4.71a, 
Plate II.  Each of the examinations of record has found that 
the veteran retains normal or near normal flexion and 
extension of the knee on passive range of motion testing.  

None of these examinations show limitation of flexion or 
extension to the extent that a 20 percent evaluation would be 
merited under either of the appropriate rating codes.  See 
38 C.F.R. § 4.71a, Codes 5260, 5261.  

The degenerative joint disease of the left knee was most 
recently described as mild.  Active range of motion showed a 
loss of 30 degrees of extension in May 2002, and there 
appeared to have been a total loss of the active range of 
motion in November 2004.  

The veteran reported that he had constant pain of his left 
knee.  However, the May 2002 VA examination stated that the 
cause of the veteran's pain was uncertain.  The August 2003 
neurology examination, which also noted full passive range of 
motion, showed weakness in all extremities to the extent that 
the veteran was unable to lift his arms over his head.  

This examination reached an impression of peripheral 
neuropathy versus myopathy versus both, and pain in multiple 
sites.  

Neither neuropathy nor myopathy is a service-connected 
disability.  The November 2004 examiner opined that that this 
neuropathy was neither caused nor aggravated by the service 
connected left knee disability.  Furthermore, while the 
veteran apparently did not have any active range of motion at 
the November 2004 examination, he retained full or nearly 
full passive range of motion.  

The Board places considerable weight on the November 2004 
examiner's finding that there was inconsistency in the 
veteran's clinical presentation and the objective evidence.  

Therefore, as the veteran retains full or nearly full passive 
range of motion of his left knee, and as the evidence 
indicates that the weakness and pain which results in his 
reduced active range of motion are the result of a nonservice 
connected disability, an evaluation in excess of 10 percent 
based functional loss is not warranted.  

The Board has considered alternate rating codes in reaching 
this decision, but these do not provide a basis for an 
increased evaluation.  There is no evidence of ankylosis, so 
that evaluation under this rating code is not appropriate.  
38 C.F.R. § 4.71a, Code 5256.  

Furthermore, separate evaluations under each of the rating 
codes for extension and flexion has been considered, but as 
the veteran does not have loss of motion under each of these 
rating codes to no percent, separate evaluations are not 
warranted.  See VAOPGCPREC 9-04.  

The Board finds that a 30 percent evaluation for the service-
connected disability based on instability of the left knee is 
merited.  The March 2001 VA examination shows that the 
veteran's anterior cruciate ligament is absent.  In September 
2001, this examiner described the impairment of the knee due 
to instability as moderate, but indicated that such 
description would be subjective.  

The May 2002 examiner found that there was no gross 
instability on arthroscopy or examination.  However, the 
evidence also shows that the veteran experienced both 
frequent locking and giving way of the knee.  He wore a brace 
at all times.  He walked with an abnormal gait and with his 
foot in a valgus position.  

Finally, when walking without an assistive device at the 
November 2004 examination, the veteran lost his balance.  

Therefore, Board finds that the veteran's symptomatology more 
nearly resembles that of the severe impairment required for a 
30 percent evaluation.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.71a, Code 5257.  

Entitlement to an evaluation in excess of 30 percent for this 
disability has been considered, but is not shown by the 
evidence.  The 30 percent evaluation is the highest that can 
be awarded for impairment due to recurrent subluxation or 
instability during the course of this appeal.  

There is no evidence of impairment of the tibia and fibula or 
cartilage damage due to the veteran's service connected 
disability.  Therefore, a higher evaluation under these 
rating codes is not warranted.  38 C.F.R. § 4.71a, Code 5257.  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected post-operative residuals of a left knee 
injury with arthritis based on functional loss is denied.  

An increased initial evaluation of 30 percent for the 
service-connected left knee disability based on instability 
is granted, subject to the regulations governing the award of 
VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


